DETAILED ACTION

This office action is in response to the amendment filed 2/19/2021.  As directed by the amendment, claims 1 and 6 have been amended, and no claims have been cancelled or newly added.  Thus, claims 1-10 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Line 3 recites, “providing a head wearable headset handband base” and line 5 recites, “having a head wearable headset headband base”; it is suggested to amend line 5 to recite --having the head wearable headset headband base-- to make clear that it refers back to the headset base previously recited in line 3.  Line 5 recites, “configured spanning (sic) from a first ear”; which is grammatically incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland, Jr. (2003/0121517) in view of Rissacher et al (2014/0123980), Michaels et al (3,812,854) and Gibson (2014/0261413).
Regarding claim 1, McFarland discloses a wearable nebulizer device comprising: a headset wearable headset base (10A) (headset dispenser) (para [0076), the head wearable headset base (10A) (headset dispenser) including a liquid reservoir ampoule (9) (disposable medicine chamber) (para [0041]) and earpiece (76) (para [0076]), with an environmental control unit (5), wherein the environmental control unit may be an integral part of the headset (para [0070]) and including a rechargeable power supply (lithium ion battery) and nebulizer control logic (microprocessor) (para [0070]); the rechargeable power supply coupled to nebulizer logic (para [0066]); nebulizer housing (7) (nebulizer) firmly attached to distal end of the earpiece supported flexible tubing (8) (medicine delivery tube) (para [0039]); the flexible tubing (8) for flowing liquid from the liquid reservoir (9) (para [0041]) and supporting the nebulizer housing (7) (para [0076]); the nebulizer housing containing a fluid compartment (68) (dispensing cup), and jet and aerosol nozzle (69) (aerosol nozzle) (para [0076]); and a user interface for setting control logic parameters for aerosol spray volume (micro valve coordinating the medication flow as signaled from the environmental control unit (para [0070]) and the 
McFarland does not disclose the head wearable headset base comprises a headband base configured to span from a first ear to a second ear.
However, Rissacher teaches a respiratory device configured to be worn substantially on a user’s head (para [0022]), wherein the respiratory device includes head wearable headband base (40) (wearable headband device) configured to span from a first ear to a second ear (as shown in fig 1, the headband device is shown to span from a first ear to a second ear) (para [0031]); the wearable headset device (40) configured to include a control logic (20) (para [0032]) and a reservoir (12) (oxygen storage component) (para [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the headset base of McFarland by providing a head wearable headband base configured to span from a first ear to a second ear as taught by Rissacher, as the use of use of a head wearable handset bases configured to span from ear to ear is known in the art, and would be reasonable pertinent to the problem of providing means for supporting a respiratory device on a user’s hand, and as shown in fig 1 of Rissacher, a headband configured to span from ear to ear would provide additional support for supporting a respiratory device on a user’s head.
The now-modified McFarland’s device does not disclose the nebulizer logic electrically coupled to nebulizer for controlling nebulizer crystal oscillation, the nebulizer 
However, Michaels teaches a nasal aerosol delivery system including a nebulizer, wherein the nebulizer includes nebulizer logic (24) (control) electrically coupled to nebulizer for controlling nebulizer crystal oscillation (high frequency generator (15) vibrates crystal (14)) (col 6, ln 1-14), and a nebulizer crystal (14) (piezo-electric crystal) with electrical coupling to nebulizer control logic (24) (col 6, ln 14-57), and including an inspiration responsive detector (21) for providing for detecting an inhalation of a patient, the nebulizer control logic (24) controlling a nebulizer crystal (14) (piezoelectric crystal) oscillation upon receipt of triggering signal from the nebulizer control logic (24) (control (24) turns on high frequency generator (15) for activates crystal (14)) for providing a breath inspiration-expiration synchronizing spray (delivers medicament at a preset point in the inspiration cycle) (col 6, ln 29-41) and a user interface for setting control logic parameters for synchronization and timer delay (control (24) may be set to deliver medicament during the entire inspiration cycle or a short burst at a preset point during inspiration), whereby user’s wearing a portable humidifier-nebulizer device can adjust nostril aerosol for synchronous inhalation (col 6, ln 41-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the compressed air 
The now-modified McFarland’s device does not disclose the flexible tubing adjustably supporting the nebulizer housing, whereby user’s wearing a portable humidifier-nebulizer device can adjust nostril aerosol for nozzle position and spray angle.
However, Gibson teaches a gas delivery system including a headset base (102) (anchoring hook), a nebulizer housing (114) (nebulizer) firmly attached to the distal end of tubing (116) (therapy gas line), and wherein the tubing is adjustable via pivot points (112), whereby user’s wearing a portable nebulizer device can adjust nostril aerosol (can be extended to a patient’s nostrils or mouth) for nozzle position and spray angle (pivots points (112) allow for adjustment of the arm) (para [0026]).

Regarding claim 4, modified McFarland discloses a headset base.  
Modified McFarland does not disclose headset base can be made from flexible plastic, composite, metal, rubber, and cloth.
However, Gibson teaches a gas delivery system including a headset base (102) (anchoring hook) and wherein the device may be made of lightweight plastic or non-corroding metals (para [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the headset base of modified McFarland to be made from flexible plastic, metal, or combinations as taught by Gibson in order to provide a lightweight material that is capable of withstanding sanitizing treatments (Gibson, para [0035]).
Regarding claim 5, the modified McFarland’s reference discloses the nebulizer mechanism can be from a set of nebulizers including an ultrasonic nebulizer, jet nebulizer and vibrating mesh nebulizer (ultrasonic nebulizer) (Michaels, abstract).
Regarding claim 6, McFarland discloses a device whose ordinary use discloses the method steps for a wearable inspiration nebulizer-humidifier device comprising the steps of: providing a head wearable headset base, having a head wearable headset  base (10A) (headset dispenser) (para [0039]) having a liquid reservoir ampoule (9) (disposable medicine chamber) (para [0041]) and an earpiece (76) (para [0076]) and an 
McFarland does not disclose the head wearable headset base comprises a headband base configured spanning from a first ear to a second ear.
However, Rissacher teaches a respiratory device configured to be worn substantially on a user’s head (para [0022]), wherein the respiratory device includes head wearable headband base (40) (wearable headband device) configured to span from a first ear to a second ear (as shown in fig 1, the headband device is shown to span from a first ear to a second ear) (para [0031]); the wearable headset device (40) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the headset base of McFarland by providing a head wearable headband base configured to span from a first ear to a second ear as taught by Rissacher, as the use of use of a head wearable handset bases configured to span from ear to ear is known in the art, and would be reasonable pertinent to the problem of providing means for supporting a respiratory device on a user’s hand, and as shown in fig 1 of Rissacher, a headband configured to span from ear to ear would provide additional support for supporting a respiratory device on a user’s head.
The now-modified McFarland’s method does not disclose the nebulizer logic electrically coupled to nebulizer for controlling nebulizer crystal oscillation, the nebulizer housing containing nebulizer crystal with electrical coupling to nebulizer control logic, and wherein the nebulizer logic controls a nebulizer crystal oscillation upon receipt of triggering signal from the nebulizer control logic, the control logic synchronizing breath inspiration-exhalation with sensor and providing a signal for nebulized nozzle spray, and whereby user’s wearing a portable humidifier-nebulizer device can adjust nostril aerosol for synchronous inhalation.
However, Michaels teaches a nasal aerosol delivery system including a nebulizer, wherein the nebulizer includes nebulizer logic (24) (control) electrically coupled to nebulizer for controlling nebulizer crystal oscillation (high frequency generator (15) vibrates crystal (14)) (col 6, ln 1-14), and a nebulizer crystal (14) (piezo-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the compressed air nebulizing mechanism of McFarland with a nebulizer including nebulizer logic electrically coupled to nebulizer for controlling nebulizer crystal oscillation, and the nebulizer housing containing a nebulizer crystal with electrical coupling to nebulizer control logic, and providing an inspiration responsive detector for providing for detecting an inhalation of a patient and configuring the nebulizer control logic to control a nebulizer crystal oscillation upon receipt of triggering signal from the nebulizer control logic for providing a breath inspiration-expiration synchronizing spray, the user interface for setting control logic parameters for synchronization and timer delay, whereby user’s wearing a portable humidifier-nebulizer device can adjust nostril aerosol for synchronous inhalation as taught by Michaels in order to provide more precise mist 
The now-modified McFarland’s device does not disclose adjustably supporting the nebulizer housing, and providing nebulized nozzle spray to proximity of nostril.
However, Gibson teaches a gas delivery system including a headset base (102) (anchoring hook), a nebulizer housing (114) (nebulizer) firmly attached to the distal end of tubing (116) (therapy gas line), and wherein the tubing is adjustable via pivot points (112), whereby nebulized nostril spray is provided to proximity of nostril (supporting arm (106) is extended to a patient’ nose) (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flexible tubing of modified McFarland by providing pivot points to adjustably support the nebulizer housing and provide nebulized spray to proximity of nostril as taught by Gibson in order to allow adjustment of the position of the nebulizer attached to the distal end of the tubing of the device (Gibson, para [0026]).
Regarding claim 9, modified McFarland discloses a headset base.  
Modified McFarland does not disclose headset base can be made from flexible plastic, composite, metal, rubber, cloth or combinations.
However, Gibson teaches a gas delivery system including a headset base (102) (anchoring hook) and wherein the device may be made of lightweight plastic or non-corroding metals (para [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the headset base of modified 
Regarding claim 10, the modified McFarland’s reference discloses the nebulizer mechanism can be from a set of nebulizers including an ultrasonic nebulizer, jet nebulizer and vibrating mesh nebulizer (ultrasonic nebulizer) (Michaels, abstract).
Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland, Jr, Rissacher et al, Michaels et al, and Gibson as applied to claims 1 and 6 above, and further in view of Gourlay (6,877,382).
Regarding claims 2 and 7, modified McFarland discloses a sensor (21 of Michaels) to inform nebulizer of a sensor triggering signal (Michaels, col 6, ln 29-33).
Modified McFarland does not disclose the sensor comprising a nostril proximate transverse bar switch having two flexible thin vertical electrical conducting sheets spring or angle separated, with switch close position upon nostril exhalation informing nebulizer logic.
However, Gourlay in fig 1 teaches a sensor for detecting inhalation comprising a capacitive pressure sensor including a transverse bar switch having two flexible thin vertical electrical conducting sheets (metal film (16), and electrodes (12A, 12B)) spring or angle separated (separated at an angle by insulating layer), with switch close position upon nostril exhalation (sensor applies electrostatic force feedback to control diaphragm deflection to measure pressure (col 8, ln 23-57), because diaphragm motion is mechanically limited by proximity of the diaphragm to the sensing electrodes and lacking in feedback control, is considered to be closed) (col 11, ln 53-58) upon nostril 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the flow sensor of the synchronizing mechanism of modified McFarland with a pressure sensor comprising a nostril proximate transverse bar switch having two flexible thin vertical electrical conducting sheets spring or angle separated, with switch close position upon nostril exhalation informing nebulizer logic as taught by Gourlay in order to detect low breath flow rates encountered with pediatric patients and provide a tolerance for deposits of sputum in the detector (Gourley, col 4, 45-55).
Regarding claims 3 and 8, modified McFarland discloses a sensor (21 of Michaels) to inform nebulizer of a sensor triggering signal (Michaels, col 6, ln 29-33).
Modified McFarland does not disclose the sensor is a pressure sensor informing nebulizer control logic a sensor triggering signal.
However, Gourlay in fig 1 teaches a sensor for detecting inhalation, wherein the sensor is a pressure sensor (col 6, ln 22-28) informing nebulizer control logic of a sensor triggering signal (inhalation detector provides a control function needed for coordinated dispensing of medication into the respiratory system) (col 12, ln 31-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the flow sensor of the synchronizing mechanism of modified McFarland with a pressure sensor informing nebulizer control logic of a sensor triggering signal as taught by Gourlay in order to .

Response to Arguments
No arguments were presented in the response dated 2/19/2021

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kates (2004/0231668) discloses a humidifier devices supported on a user’s head with a headband base configured to span from a first ear to a second ear.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                            
/COLIN W STUART/Primary Examiner, Art Unit 3785